DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 27, 2021.  As directed by the amendment: claim(s) 1, 6, 9-10, 12-13, and 18-23 have been amended, claim(s) 2-5, 8, 11, 14, 16-17, and 24 have been cancelled, and no claim(s) have been added. Thus, claims 1, 6-7, 9-10, 12-13, 15, and 18-23 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 5, filed December 27, 2021, with respect to the objection of claims 8, 10, 12-13, 15 and 17-24 have been fully considered and are persuasive.  The objection of claims 8, 10, 12-13, 15 and 17-24 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed December 27, 2021, with respect to the 35 U.S.C. 112(b) rejection of claims 1-24 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-24 has been withdrawn. 
Applicant’s arguments, see pg. 5, filed December 27, 2021, with respect to the 35 U.S.C. 112(f) claim interpretation of claims 1-24 have been fully considered and are persuasive.  The 35 U.S.C. 112(f) claim interpretation of claims 1-24 has been withdrawn. 
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive. Regarding claims 18-20 rejected under 35 U.S.C. 103 as being including skin-associated applications likewise as the primary prior art Menon. Therefore, the utilization of Bernstein’s teachings would be beneficial as it would be utilizing a known way to manufacture these top of skin-associated sensor devices.
The applicant also argues that “the rejection over Dionne fails to satisfy this burden with regard to the currently pending claims.” However, it is unclear to the examiner what reference the applicant is referring to as there isn’t a Dionne reference utilized in this rejection or in previous rejections.
Furthermore, the applicant has amended claim 1 to include the claimed limitations of claims 17 and 24 previously rejected. However, the applicant has not argued against these respective combinations. Therefore, the examiner has maintained the combinations but addressed the newly added limitations as outlined below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10, 12-13, 15, and 18-23  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 contains the limitation “a photodiode labeled detector to detect blood glucose levels...” However, it is unclear how the photodiode is able to detect blood glucose levels. It is the examiner’s understanding that the photodiode detects light from the user but doesn’t directly detect blood glucose levels as detailed in the instant specification in [0030] and Fig 2. Therefore, it is unclear how the sensor itself (the photodiode labeled detector) can measure/detect blood glucose levels without the use of a controller/computer/software which is not claimed. So it is unclear if the scope requires the blood glucose levels to actually be determined or if a sensor capable of capturing this information is required. The examiner has understood this to mean a sensor capable of capturing this light data is required.
Claim 1 contains the limitation “one or more infrared light emitting diode-enabled (IR LED) devices to measure blood glucose levels in real time…” However, it is unclear how the light emitting diode-enabled (IR LED) devices to measure blood glucose levels in real time. It is the examiner’s understanding that the light emitting diode-enabled (IR LED) devices emits light to the user but doesn’t directly measure blood glucose levels as detailed in the instant specification in [0030] and Fig 2.
Claim 1 contains the limitation “wherein said one or more infrared light emitting diode-enabled (IR LED) devices utilizes a technique…” This limitation is a method step which makes it a produce and process in the same claim. Please refer to MPEP 2173.05(p). Therefore, it is unclear how the structure of device is limited or how this limitation adds any structure (if any) as a light source itself cannot/do not use machine 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 15-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Menon (US 2019/0192086 A1) in view of Monfre (US 2003/0060693 A1).
Regarding claim 1, Menon discloses a wearable system that measured blood glucose levels in a patient diagnosed with diabetes (e.g. abstract; Fig 1) comprising: a photodiode labeled detector to detect blood glucose levels (e.g. [0003]; [0006]; [0012]; [0034] Fig 1:130); and one or more infrared light emitting diode-enabled (IR LED) devices to measure blood glucose levels in real time (e.g. [0012]; [0034] Fig 1:123); wherein said system is wireless and non-invasive (e.g. [0007]; [011]; Fig 1). Menon is silent regarding wherein the distance from the one or more infrared light emitting diode-enabled (IR LED) device to the photodiode labeled detector ranges from 0.1 to 5 millimeters, preferably between 1 to 2 millimeters; and wherein said one or more infrared light emitting diode-enabled (IR LED) devices utilizes a technique selected from a group consisting of machine learning algorithms, neural networks, genetic algorithms, 
However, Menon discloses utilizing machine learning algorithms (e.g. [0011]; [0039]; [0041]-[0042] Fig 3b:436) and obtaining blood glucose value measurements greater than 70% (e.g. [0051) and maximum error rates of 7% and 23% (e.g. [0054]). Accordingly, with an error rate between 7% and 23% the system has the capability of achieving the determined blood glucose levels above 90% (i.e. error rate between 7% and 9%). Therefore, one of ordinary skill in the art would be able to achieve accuracy of the machine learning algorithm exceeding 90%. 
Furthermore, Monfre discloses an apparatus and method for near infrared light spectroscopy wherein the distance from the infrared light emitting diode-enabled (IR LED) device to the photodiode labeled detector ranges from 0.1 to 5 millimeters, preferably between 1 to 2 millimeters (e.g. [0055] maximum of 1 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Menon to incorporate the teachings of wherein the distance from the infrared light emitting diode-enabled (IR LED) device to the photodiode labeled detector ranges from 0.1 to 5 millimeters, preferably between 1 to 2 millimeters for the purpose of avoiding too much penetration of the radiation (e.g. Monfre: [0055]).
Regarding claim 9, modified Menon discloses further comprising a photo detector wherein said photo detector measures the infrared light emitting diode waveforms and amplitude (e.g. Menon: 
Regarding claim 15, modified Menon discloses wherein said wireless non-invasive system is a ring, watch, wristband, implantable radio-frequency identification (RFID) device, headphones, headbands, earrings, mask or any combinations thereof (e.g. Menon: [0034]).
Regarding claim 21, modified Menon discloses wherein said system is used to determine blood glucose levels in a patient diagnosed with diabetes (e.g. Menon: [0054]).
Regarding claim 22, modified Menon discloses wherein said use is applied to the healthcare industry, education industry, retail industry, business industry and combinations thereof. (e.g. Menon: [0036]; [0045] hospital health care provider)
Regarding claim 23, modified Menon discloses wherein said optoelectronic device emits IR radiation between 700 and 1600 nanometers, preferably, 930 nanometers, provided said IR radiation penetrates the wearer’s skin to a depth of several millimeters (e.g. Menon: [0012]; [0034] 910 nanometers for the IR radiation).
Claims 6-7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Monfre as applied to claim above1 , and further in view of Newberry  (US 2017/0071550 A1).
Regarding claim 6, modified Menon is silent regarding wherein optoelectronic device takes measurements from one or more blood vessels selected from the group consisting of veins, arteries, capillaries and combinations thereof.
However, Newberry discloses a system and method for health monitoring using a non-invasive, multi-band biosensor wherein optoelectronic device takes measurements from one or more blood vessels selected from the group consisting of veins, arteries, Newberry [0161]; [0195] arterial blood flow is measured by the PPG and Fig 19a/b arterial blood flow is measured by the PPG at the finger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Menon to incorporate the teachings of Newberry wherein optoelectronic device takes measurements from one or more blood vessels selected from the group consisting of veins, arteries, capillaries and combinations thereof for the purpose of utilizing a known positioning to gather light data from the user in order to get blood glucose data.
Regarding claim 7, modified Menon discloses wherein said one or more blood vessels are palmer arteries (e.g. Newberry [0161]; [0195] Fig 19a/b arterial blood flow is measured by the PPG at the finger).
Regarding claim 10, modified Menon discloses wherein said infrared light emitting diode-enabled (IR LED) device is a pulse oximeter that optically measures the wearer’s blood flow using photoplethysmography (PPG) (e.g. Newberry [0005]).
Regarding claim 12, modified Menon discloses wherein said optical measurements are health-related parameters selected from a group of consisting of oxygen saturation, heart rate, pulse, respiratory rate, heart rate variability, and combinations thereof (e.g. Menon abstract; [0009]; [0035]; Newberry [0148]; [0160]).
Regarding claim 13, modified Menon discloses wherein said measurements are recorded at various locations on the body of the patient selected from a group consisting of the ears, hands, fingers, arm, forearm, cheek and combinations thereof (e.g. Newberry [0195]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Menon in view of Monfre as applied to claim 1 above, and further in view of Bernstein (US 2010/0256465 A1).
Regarding claim 18, modified Menon is silent regarding wherein said system is manufactured using a manufacturing process selected from the group consisting of one-shot molding, two-shot molding, multi-material injection molding and combinations thereof.
However, Bernstein discloses device and techniques associated with diagnostics, therapies and other skin associated applications wherein said system is manufactured using a manufacturing process selected from the group consisting of one-shot molding, two-shot molding, multi-material injection molding and combinations thereof (e.g. [0126]; [0151]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Menon to incorporate the teachings of Bernstein wherein said system is manufactured using a multi-material injection molding manufacturing process for the purpose of utilizing a known way to manufacture these top of skin-associated sensor devices.
Regarding claim 19, newly modified Menon discloses wherein said system is manufactured using a manufacturing process selected from the group consisting of ejection molding, 3D printing, injection molding, thermoforming, compression molding, rotational molding, vacuum casting, resin casting and combinations thereof (e.g. Bernstein 
Regarding claim 20, newly modified Menon discloses wherein said system is manufactured from a material selected from a group consisting of polymers, metals, nonmetals, metalloids and combinations thereof (e.g. Bernstein [0126]; [0151]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								January 18, 2022
/J.F.H./Examiner, Art Unit 3792 


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792